FILED
                            NOT FOR PUBLICATION                              DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50641

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00988-DSF

  v.
                                                  MEMORANDUM*
SERGIO RODRIGUEZ, a.k.a. Sergio
Iniguez Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Sergio Rodriguez appeals from the district court’s judgment and challenges

the 41-month sentence imposed following his guilty-plea conviction for being an

illegal alien found in the United States after deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Rodriguez contends that the 41-month sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Rodriguez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the top of the advisory Guidelines range is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Rodriguez’s extensive criminal and immigration history.

See id.; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”).

       AFFIRMED.




                                           2                                   13-50641